280 F.2d 422
William Arthur MANNING, Appellant,v.UNITED STATES of America, Appellee.
No. 17731.
United States Court of Appeals Fifth Circuit.
Aug. 2, 1960.

Philip T. Weinstein, Arthur B. Cunningham, Michael F. Zarowny, Miami Fla., for appellant.
David C. Clark, Jr., Asst. U.S. Atty, Miami, Fla., for appellee.
Before HUTCHESON, TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
In light of Elkins v. United States, 1960, 80 S. Ct. 1437, and Rios v. United States, 1960, 80 S. Ct. 1431, it is ordered that the petition for rehearing filed in this cause be, and the same is hereby granted, 274 F.2d 926, and the judgment is reversed and the cause remanded to the district court for further and not inconsistent proceedings.